Case: 4:17-cv-02498-AGF Doc. #: 193-2 Filed: 09/17/20 Page: 1 of 2 PageID #: 3592




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

SARAH MOLINA, et al.,                        )
                                             )
                                             )
                      Plaintiffs,            )
                                             )
       v.                                    )       Case No.: 4:17-CV-2498 AGF
                                             )
CITY OF ST. LOUIS, MISSOURI, et al.,         )
                                             )
                                             )
                      Defendants.            )


       PLAINTIFFS’ SECOND SUPPLEMENTAL RULE 26(A)(1) DISCLOSURES

       Plaintiffs respectfully submit the following supplemental disclosures pursuant to Rule

26(a)(1) of the Federal Rules of Civil Procedure:

A)     Name of each individual likely to have discoverable information that Plaintiffs may

use to support their claim of municipal liability:

       1.      Persons previously disclosed by Plaintiffs and Defendant City of St. Louis

       2.      Emily Blant, phone number unknown

       3.      Suzanne Brown, 314-691-2356

       4.      Zach Chasnoff, @Zachchasnoff

       5.      Derrick Harrison-Robinson, https://www.facebook.com/bishopderrick.robinsonii

       6.      Stephen Houldsworth, https://www.facebook.com/steve.houldsworth

       7.      Jennifer McCoy, Jennifer McCoy, https://www.facebook.com/jennifermccoystl

       8.      Aaron Zagory, @aaronzagory




                                                 1


                                       Ex. 2 - Pls.' MIO to Mtn to Strike
Case: 4:17-cv-02498-AGF Doc. #: 193-2 Filed: 09/17/20 Page: 2 of 2 PageID #: 3593




                                               Respectfully submitted,

                                               /s/ Jessie Steffan
                                               ANTHONY E. ROTHERT, #44827MO
                                               JESSIE STEFFAN, #64861MO
                                               OMRI E. PRAISS, #41850MO
                                               ACLU of Missouri Foundation
                                               906 Olive Street, Suite 1130 St.
                                               Louis, Missouri 63101 Phone:
                                               (314) 652-3114
                                               Fax: (314) 652-3112
                                               trothert@aclu-mo.org
                                               jsteffan@aclu-mo.org
                                               opraiss@aclu-mo.org

                                               GILLIAN R. WILCOX, #61278MO
                                               ACLU of Missouri Foundation
                                               406 W. 34th Street,Suite 420
                                               Kansas City, Missouri 64111
                                               Phone: (816) 470-9938
                                               gwilcox@aclu-mo.org

                                               Attorneys for Plaintiffs



                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on January 23, 2019, a true and correct copy of

 the foregoing was served to counsel of record via electronic mail.

                                                 /s/ Jessie Steffan




                                                2


                                        Ex. 2 - Pls.' MIO to Mtn to Strike
